Citation Nr: 1109678	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic, episodic prostatitis.

2.  Entitlement to a compensable evaluation for residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a right hand/wrist injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD


T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1994.

These matters come to the Board of Veterans' Appeals ("Board") from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied entitlement to the aforementioned claims.  

The Board notes that, although the Veteran's claim involving whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a right hand/wrist injury was previously adjudicated as two separate claims (one of entitlement to service connection for a right wrist fracture, and one of entitlement to service connection for a crushed right hand), based on clinical findings during the most recent VA examination, the Board has recharacterized and combined and broadened the Veteran's claims to encompass all theories of entitlement.  

The issues of entitlement to an evaluation in excess of 10 percent for chronic, episodic prostatitis, and the reopened claim of service connection for residuals of a right hand/wrist injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist, have been manifested by subjective complaints of pain, stiffness and swelling, with objective evidence of completely-normal range of motion in all directions and clicking noises, and without objective evidence of pain with repetitive motion, limitation of motion, tenderness, guarding, spasm, edema, effusion, myositis, synovitis, tendonitis, weakness, deformity, malalignment, locking, crepitation, or instability.   

2.  An unappealed April 1995 rating decision denied entitlement to service connection for residuals of a right hand/wrist injury based on a finding that there was no evidence of a fractured right wrist or crushed right hand in service, nor evidence of permanent residuals of a right hand or wrist injury. 

3.  The evidence received since the April 1995 rating decision is neither cumulative nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5215 (2010).

2.  The April 1995 rating decision that denied service connection for residuals of a right hand/wrist injury is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a right hand/wrist injury has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to the Veteran's claim of entitlement to a compensable evaluation for residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist, the Board notes that service connection for the disorder was previously established, and the current appeal arose from a claim for an increased evaluation.  In April 2007, prior to the initial adjudication of the claim, the RO sent the Veteran a VCAA letter, which informed him that he should provide evidence showing that the symptoms from his service-connected disability had increased in severity.  This letter provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised the Veteran of what VA would do to assist him in obtaining such evidence.  The April 2007 letter also informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

With regard to the issue of whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for residuals of a right hand/wrist injury, the Board notes that, as the issue of whether new and material evidence was received has been resolved in the Veteran's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) (2010).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and a VA examination report dated June 2007.  Additionally, the claims file contains the Veteran's statements in support of his increased rating claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  VA's responsibility to assist extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA has no further duties to the claimant with respect to that particular claim.

With respect to the VA examination report, the Board observes that the VA examiner reviewed the relevant documents in the Veteran's claims folder, interviewed him regarding his past and current symptomatology and treatment, reviewed diagnostic test results and provided detailed reports of his evaluation sufficient to allow the rating authority to rate the severity of his residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist, in accordance with the established diagnostic criteria.  Accordingly, the Board finds the examination report sufficient upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA. The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).


A.  Entitlement to a compensable evaluation for residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist.

Disability evaluations are determined by the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the adequacy of assigned disability ratings, consideration is also given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use, including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added, under DC 5003. 

The Veteran's residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist, have been rated as noncompensable under 38 C.F.R. § 4.71a, DCs 5299-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen. 38 C.F.R. § 4.27.  Under DC 5215, which evaluates limitation of motion of the wrist, a 10 percent rating is warranted when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm in both the major and minor extremity.  38 U.S.C.A. § 4.71a, DC 5215.  This is the maximum disability available under this code.  

The Veteran contends that his current left wrist disability is of greater severity than the current disability evaluation contemplates.  Specifically, he states that he experiences constant pain at 0 degrees, and additional pain with motion.  

Review of his Kansas City, Missouri, VA Medical Center ("VAMC") treatment reports reveals that, during a February 2007 clinical evaluation with his primary care physician, M.S., he complained of experiencing increased pain in his left wrist, and noted that during his job with the United States Penitentiary in Leavenworth, Kansas, he had difficulty using his left wrist when opening and locking locks.  During the examination, the physician found no significant findings for the left wrist.  There was no limitation of motion in either wrist, and no edema of the extremities.  There were also no neurological abnormalities, including no evidence of weakness, no sensory deficit and intact coordination.  He did, however, note tenderness to palpation to the proximate left wrist at distal extensor tendon.  Noting the Veteran's history of a previous left wrist fracture, M.S. diagnosed the Veteran with left wrist pain, suspect tendinitis from overuse.  He advised the Veteran to use a topical analgesic, use alternating wrists when working with locks at work, to obtain a wrist brace, and to exercise by swimming (noting that he had diffuse arthralgias/osteoarthritis).

In June 2007, the Veteran was afforded a VA joints examination.  At that time, he told the examiner that he was right-handed and was experiencing left wrist pain, stiffness and swelling.  However, he denied weakness, inflammation, deformity, fatigability, instability, giving way, lack of endurance, loss of function, dislocation, subluxation, locking and effusion.  Although he reported that he had difficulty with his left wrist at work, he said he had experienced no incapacitating episodes in the previous 12 months, had missed no work, and could still perform his job duties.  Upon examination, range of motion exercises in both active and passive positions revealed dorsiflexion normal at 0-70 degrees; palmar flexion was normal at 0-80 degrees; ulnar deviation was normal at 0-45 degrees; and radial deviation was normal at 0-20 degrees.  The VA examiner noted that the range of motion movements were conducted without any complaints of pain or discomfort from the Veteran, despite the Veteran's assertion prior to the examination that all movements and non-movement caused pain.  Rather, the examiner observed that there was no objective evidence of pain with repetitive motion, no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement or lack of endurance.  He further noted that there were no signs of ankylosis.  X-rays revealed degenerative osteoarthritic changes involving the left wrist with minimal narrowing of the radiocarpal joint.  The examiner diagnosed the Veteran with radiological evidence of previous healed nonunion fracture of the ulnar styloid process, left wrist, and degenerative osteoarthritic changes involving both the left and right wrists, which he noted was normally to be expected as an age-related change commonly found in a person of 46 years, and was neither caused, nor aggravated by, active duty service.  

In November 2007, the Veteran was seen again at the VAMC for a consultation regarding claims of chronic tendinitis and left wrist/forearm pain.  The examiner noted that testing was positive for DeQuervain's tenosynovitis, bilaterally (defined as a painful inflammation of the tendons on the thumb side of the wrist).  He further noted that the Veteran had generalized ligamentous laxity (ability to easily hyperextend his elbows and all fingers).  X-rays revealed degenerative osteoarthritic changes involving the left wrist and minimal narrowing of the radiocarpal joint, with evidence of an old nonunion fracture.  The diagnosis was joint pains at the wrists due to congenital ligamentous laxity with secondary reactive arthritis and bilateral DeQuervain's tenosynovitis.  The Veteran was advised to get an occupational therapy evaluation, bilateral wrist splints with thumb posts, and take paraffin baths.

Based on a review of the complete evidence of record, the Board concludes that a compensable disability evaluation for residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist, is not warranted under DCs 5299-5215.  In this regard, as noted above, the Veteran's treatment records and June 2007 VA examination report show that he presented with completely normal wrist movements with no limitation of motion.  A higher, 10 percent rating would only be warranted were it shown that the Veteran's left wrist was limited to 15 degrees in dorsiflexion.  Accordingly, based on the aforementioned evidence, a compensable disability evaluation for residuals, fracture, healed nonunion fracture of ulnar styloid process, is not warranted.  
The Board has also considered whether other diagnostic codes are applicable to the Veteran's left wrist disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic code pertaining to the wrist, DC 5214, which pertains to ankylosis, is not applicable, as the VA examiner specifically found that there was no objective evidence of ankylosis.  In addition, while the Board has considered awarding a 10 percent disability evaluation under DC 5003 for degenerative arthritis established by x-ray findings, the Board notes that, in order to warrant a 10 percent rating under this diagnostic code in the absence of limitation of motion, there must be findings of involvement of 2 or more major or minor joints.  In this case, only the Veteran's left wrist joint is affected.  As such, an increased evaluation under either DC 5214 or 5003 is not warranted.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic wrist pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  However, during the VA examination, the examiner, after having considered the Veteran's contention of left wrist pain with or without movement, noted that, upon repetitive motion, there was no evidence of pain, lack of endurance, weakened movement, excess fatigability or incoordination.  Moreover, although he noted the Veteran's claims that his disability had a negative impact on his occupation as a prison guard, he noted the Veteran experienced no incapacitating episodes due to the left wrist.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist, are not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by disability.  A higher ratings is available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for a compensable disability evaluation for residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The assignment of staged ratings is not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

B.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a right hand/wrist injury.

The Veteran contends that he suffered a crushed right hand and fractured right wrist as a result of his right hand getting caught in a mechanical trash compactor during service.  He says that he now experiences a right hand/wrist disability as a result of such injuries.

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Service connection may not be granted for congenital or developmental defects.  
38 C.F.R. §§ 3.303(c) and 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to a superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

The first issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for residuals of a right hand/wrist injury.  

By a rating decision dated August 1994, the RO denied the Veteran's claim of entitlement to service connection for a right hand/wrist injury based on a finding that there was no evidence in the service treatment records of a fracture of the right wrist, crushed right hand or any other chronic, permanent right hand/wrist disability.  The evidence shows that, following the issuance of the August 1994 rating decision, although the Veteran was notified of the decision, including his right to appeal, by means of an August 1994 notification letter, the RO subsequently received additional service treatment records, and readjudicated the Veteran's claim in an April 1995 rating decision, which again found no evidence of a chronic right hand or wrist disorder in service.  By means of an April 1995 letter, the Veteran was notified of the decision, as well as his right to appeal the decision.  However, a timely Notice of Disagreement was not received within one year of the notification letter.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the last prior denial included the Veteran's service treatment records, which revealed that, in February 1980, he received medical treatment for a laceration of the right hand.  He was initially treated with sutures and antibiotics, but was subsequently admitted to the base hospital after a worsening of the condition, where he was diagnosed with cellulitis.  Subsequent service treatment records, however, show that his cellulitis completely resolved, and he was discharged to full active duty.  There was no evidence in the treatment reports, however, of a fractured right wrist or a crushed right hand.

In March 2007, the Veteran applied to have his claim of entitlement to service connection reopened.  A review of claims folder shows that the new evidence received since the April 1995 rating decision consists of VAMC treatment records, showing a diagnosis of degenerative arthritis of the right wrist, and subsequent treatment records, dated November 2007, showing a diagnosis of joint pains of the wrists (bilaterally) due to congenital ligamentous laxity with secondary reactive arthritis and bilateral DeQuervain's tenosynovitis.  In addition, the June 2007 VA joints examination report shows that the examiner also performed a complete examination on the Veteran's right wrist, and diagnosed him with degenerative osteoarthritic changes, which he noted was normally to be expected as an age-related change commonly found in a person of the Veteran's age, and was neither caused by, nor made worse by active duty service.  Also of record are the Veteran's written statements in support of his claim.

With regard to the pre-November 2007 VAMC reports and June 2007 examination report, the Board notes that, although they are new, in that they were not of record at the time of the April 2005 rating decision, they are not material because they fail to demonstrate a nexus between the Veteran's right wrist disorders and service.  Similarly, while the Veteran's statements made in conjunction with his application to reopen his previously-denied claim are new, they are not material, in that they are essentially a restatement of claims made at the time of the previous denial.

However, with regard to the November 2007 VAMC outpatient treatment report, in which the clinician diagnosed the Veteran's as having congenital ligamentous laxity of the right wrist with secondary reactive arthritis and bilateral DeQuervain's tenosynovitis, the Board observes that a closer review of such record shows that there is a possibility that the Veteran's reactive arthritis may be related to his cellulitis diagnosed in service.  Given that the new evidence relates directly to the issue of whether the Veteran's claimed right hand/wrist disorder was caused or aggravated by an injury or event in military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

Entitlement to a compensable evaluation for residuals, healed nonunion fracture of ulnar styloid process with degenerative osteoarthritic changes, left wrist, is denied.

The claim of entitlement to service connection for a right hand/wrist disorder is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

Entitlement to an evaluation in excess of 10 percent for chronic, episodic prostatitis.

The Veteran has claimed a worsening of his service-connected chronic, episodic prostatitis.  Specifically, he contends that he has abnormal urinary symptoms on a daily basis, and that the previous VA examiner did not take his statements into consideration.  See Veteran's statement, September 2007.  

In this regard, the Board notes that, although the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, because the Board may not rely on its own unsubstantiated medical conclusions, it must rely on an informed medical opinion in order to adjudicate a claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the present case, as the Veteran's testimony contains evidence showing a possible worsening of his chronic, episodic prostatitis, the Board finds that an additional VA examination is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, it appears that the most recent VA treatment reports of record are dated January 2008.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the [VA] Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain updated treatment reports pertaining to the Veteran's chronic, episodic prostatitis.

Entitlement to service connection for residuals of a right hand/wrist injury.

The Veteran contends that he suffered a crushed right hand and fractured right wrist as a result of accidentally catching his right hand in a mechanical trash compactor during service.  He says that he now experiences residual disability as a result of such injuries.

As noted above, during the June 2007 VA examination, the Veteran was diagnosed with bilateral wrist degenerative osteoarthritic changes, which the examiner opined were normally to be expected as an age-related change commonly found in someone of the Veteran's age, and had neither been caused, nor aggravated by, active duty service.  However, in a subsequent, November 2007 VAMC outpatient clinic report, the clinician diagnosed the Veteran with bilateral joint pains of the wrists due to congenital ligamentous laxity with secondary reactive arthritis and bilateral DeQuervain's tenosynovitis.  According to the Mayo Clinic, reactive arthritis is classified as an autoimmune condition that develops in response to an infection in another part of the body, has symptoms similar to those found in diseases classified as "arthritis," and often by the time symptoms appear, the initial infection has been cured or is in remission.  

A review of the Veteran's service treatment records reveals that, in February 1980, he sought treatment for a laceration of the right hand.  He was treated with sutures and was subsequently admitted to the hospital after the wound appeared worse, where he was diagnosed with cellulitis.  Subsequent service treatment records, however, show that his cellulitis completely resolved, and he was discharged to full active duty.

In this case, although one clinician diagnosed the Veteran with a congenital disorder of the right wrist, he also concluded that the Veteran had reactive arthritis.  However, whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (2010).  In addition, the requirement under the VCAA for obtaining a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. at 83.  Consequently, because there is a possibility that the Veteran's right wrist disorder was a result of the cellulitis he contracted during active military service, another examination, geared specifically toward obtaining an opinion as to whether the Veteran's right wrist disorder is related to service, is warranted.
 
In addition, because the most recent VA treatment reports of record are dated January 2008, the Veteran's updated records pertaining to treatment of his right hand/wrist disorder must be obtained and associated with the claims folder.  See Bell v. Derwinski, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's chronic, episodic prostatitis and right wrist/hand disorder since January 2008 and associate with the claims folder.  Any negative response must be noted in the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the current severity of the Veteran's chronic, episodic prostatitis.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that pertinent documents in the claims folder were reviewed.  The examiner should elicit from the Veteran a complete history of his symptoms and treatment related to the condition and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  The examiner is asked to specifically describe all manifestations of his chronic, episodic prostatitis, to include voiding dysfunction, urinary frequency, obstructed voiding and/or urinary tract infection.  See 38 C.F.R. §§ 4.115a and 4.115b.  All findings must be accompanied by a complete rationale.   

3.  Schedule the Veteran for an examination with an appropriate, qualified examiner to determine the presence of any right wrist disorder and whether his right wrist disorder stems from and/or is the result of an injury or incident of active duty service.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail, to include range of motion testing.  The examiner is asked to specifically describe all manifestations of any right wrist disorder(s) diagnosed, to include such symptoms as pain, swelling, stiffness or lack of endurance, as well as the effects of such disorder(s) on the Veteran's occupation and ordinary daily activities.  The examiner should also elicit from the Veteran his statements concerning any symptoms he's experienced and note that, in addition to the medical evidence, the Veteran's statements have been considered.  

For any or each right wrist disorder diagnosed, to include possible reactive arthritis, the clinician must opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is related to service.  In addition, if the clinician diagnoses the Veteran with a right wrist congenital disorder with secondary reactive arthritis, the clinician should explain in detail whether such diagnosis means that the reactive arthritis was actually caused by (i.e., secondary to) the congenital disorder, or, instead, whether the reactive arthritis was superimposed upon a congenital right wrist defect during military service.  Any and all opinions must be accompanied by a complete rationale.

a).  The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

b).  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

4.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


